     Case 2:19-cv-01647-GMN-VCF Document 40 Filed 12/01/20 Page 1 of 2




 1 LUCIAN J. GRECO, ESQ.
   Nevada State Bar No. 10600
 2 JARED G. CHRISTENSEN, ESQ.
   Nevada State Bar No. 11538
 3 DELEELA M. WEINERMAN, ESQ.
   Nevada State Bar No. 13985
 4 BREMER WHYTE BROWN & O’MEARA LLP
    1160 N. TOWN CENTER DRIVE
 5 SUITE 250
   LAS VEGAS, NV 89144
 6 TELEPHONE: 6702) 258-6665
   FACSIMILE: (702) 258-6662
 7 lgreco@bremerwhyte.com
   j christensen@bremerwhyte.com
 8 dweinerman@bremerwhyte.com
 9 Attorneys for Defendant,
   James River Insurance Company
10
11                       UNITED STATES DISTRICT COURT
12                              DISTRICT OF NEVADA
13
14 MARISOL PADRON-LOPEZ, an                      Case No. 2:19-cv-01647-GMN-VCF
   individual,
15                                               STIPULATION AND ORDER TO
               Plaintiff,                        DISMISS WITH PREJUDICE
16
         vs.
17
   JAMES RIVER INSURANCE
18 COMPANY; RASIER, LLC; DOES I
   through X; and ROE CORPORATIONS
19 XI through XX,
20              Defendants.
21
22        IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff,
23 MARISOL PADRON LOPEZ, by and through her attorney of record, Gina M. Corena,
24 Esq., and Betsy C. Jefferis, Esq., of the Law Office of GinaM. Corena, and Defendant,
25 JAMES RIVER INSURANCE COMPANY, by and through its attorneys of record,
26 Lucian J. Greco, Esq., Jared G. Christensen, Esq., and Deleela M. Weinerman, Esq. of
27 Bremer Whyte Brown & O’Meara, LLP, that all of Plaintiff s claims against JAMES
28 RIVER INSURANCE COMPANY be dismissed, with prejudice, the parties to each
      Case 2:19-cv-01647-GMN-VCF Document 40 Filed 12/01/20 Page 2 of 2




 1 bear their own fees and costs
 2 Dated this\^_ day of.                       Dated this ’ day of October, 2020
 3 LAW OFFICE OF GINA M.                       BREMER WHYTE BROWN &
   CORENA                                      O’MEARA, LLP
 4
 5
 6
   Gina M(Cb\ena, Esq.
 7 Nevada Bar No. 10330
   Betsy C. Jefferis, Esq.                     Jared G. Christensen, Esq.
 8
   Nevada Bar No. 12980                        Nevada Bar No. 11538
 9 Attorneys for Plaintiff,                    Deleela M. Weinerman, Esq.
   Marisol Padron-Lopez                        Nevada Bar No. 13985
10
                                               Attorneys for Defendant,
11                                             James River Insurance Company
12
13                                             IT IS SO ORDERED.

14                                                       1 day of December, 2020
                                            Dated this ____
                                        ORDER
15                                 IT IS SO ORDERED:
16 Dated:
                                            ___________________________
17                                          Gloria M. Navarro, District Judge
18                                          UNITED
                                        UNITED       STATES
                                                 STATES        DISTRICT COURT
                                                           DISTRICT        JUDGE

19
      The STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
20
     in 2:19-cv-01647-GMN-VCF was submitted by:
21
22 BREMER WHYTE BROWN & O’MEARA LLP
23
24 Lucian J. Greco, Jr, Esq.
25 Nevada State Bar No. 10600
   Jdred G. Christensen, Esq.
26 Nevada  State Bar No. 11538
   Deleela M. Ivey Weinerman, Esq.
27 Nevada State Bar No. 13985
   Attorneys for Defendant,
28 James River Insurance Company
                                           2
